Citation Nr: 1541391	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-48 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly pension, based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1951 to March 1955 and from June 1955 to June 1959.
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

In his November 2010 substantive appeal, the Veteran requested a Board hearing to be conducted at the RO.  However, in correspondence received by VA in January 2011, the Veteran indicated that he no longer desired a hearing. Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e)  (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran has been diagnosed with multiple medical conditions, none of which are service connected, but which require him to avail himself of the assistance of medical staff and family members in order to perform his activities of daily living.  Therefore, he contends, he is eligible for a Special Monthly Pension (SMP) based on aid and attendance. 

In order to qualify for special monthly pension based on aid and attendance, a Veteran must first qualify for nonservice-connected disability pension.  38 U.S.C.A. 1521; 38 C.F.R. § 3.351.  Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. 
§§ 3.3(a), 3.23, 3.274.  

Here, the Veteran served in the U.S. Navy for more than 90 days during a period of war.  However, before a determination as to whether the Veteran is permanently and totally disabled can be made, the matter of his financial eligibility for a disability pension must be addressed.  

The Veteran's income and medical expenses for the time period at issue must be calculated, in order to determine whether his annual income is within the MAPR guidelines.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a)(West 2014); 38 C.F.R. §§ 3.260 , 3.261, 3.262, 3.271(a) (2015). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to the amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A.  § 1503(a)(8).

Here, the record contains some documentation of the Veteran's income and medical expenses for 2009 and 2013.  In addition, documentation of the Veteran's medical expenses for 2010 is also available.  However, the record is otherwise silent as to the Veteran's financial status for the bulk of the appeal period.  Therefore, a remand is necessary in order to obtain such documentation and determine whether the Veteran is eligible for nonservice-connected disability pension.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to contact the Veteran and request that he provide the requisite documentation to support his claim for pension benefits.  This should include a detailed summary of his income for the years 2010, 2011, 2012, 2013 and 2014.  

In this regard, he should be requested to provide Improved Pension Eligibility Verification Report(s) for purposes of providing this information.  The Veteran should specifically identify all income sources, and provide supporting documentation, if available.

2.  In addition, the AOJ should take the appropriate steps to obtain a detailed summary of the Veteran's yearly medical expenses for the years 2011, 2012, 2013 and 2014. 

Specifically, the AOJ should provide Medical Expense Reports (VA Form 21-8416) to the Veteran for each outstanding year.  The Veteran should be asked to provide information about his unreimbursed medical expenses, to include supporting documentation where available. 

3.  If the Veteran responds, the AOJ should use the information provided to recalculate the Veteran's eligibility for nonservice-connected disability pension, for the entire appeal period.  If the Veteran is found to meet the net worth requirements for such pension, the AOJ should arrange for him to undergo a VA Aid and Attendance Examination, and readjudicate his claim.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




